                                          Case 3:18-cr-00408-CRB Document 42 Filed 06/01/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                             IN THE UNITED STATES DISTRICT COURT

                                   6                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     USA,                                               Case No. 18-cr-00408-CRB-1
                                   9                    Plaintiff,
                                                                                            ORDER DENYING COMPASSIONATE
                                  10             v.                                         RELEASE
                                  11     POSEY,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13          Karen Posey has moved for compassionate release under 18 U.S.C. § 3582(c)(1)(A). See
                                  14   generally Mot. (dkt. 33). Because Posey has not satisfied the requirements of the applicable
                                  15   Sentencing Commission policy statement, her motion for early release is denied. The Court
                                  16   determines that there is no need for oral argument on this matter.
                                  17          A reduction in sentence under § 3582(c) must be “consistent with applicable policy
                                  18   statements issued by the Sentencing Commission.” Id. § 3582(c)(1)(A); see also Dillon v. United
                                  19   States, 560 U.S. 817, 819 (2010) (holding that the Sentencing Commission policy statement
                                  20   applicable to 18 U.S.C. § 3582(c)(2) remains mandatory, even after United States v. Booker, 543
                                  21   U.S. 220 (2005)). The applicable Sentencing Commission policy statement, U.S.S.G. § 1B1.13,
                                  22   directs that a court may only grant compassionate release if it determines that “[t]he defendant is
                                  23   not a danger to the safety of any other person or to the community, as provided in 18 U.S.C.
                                  24   § 3142(g).” Section 3142(g) lays out four factors for determining dangerousness: (1) “the nature
                                  25   and circumstances of the offense charged,” (2) “the weight of the evidence against the person,”
                                  26   (3) the history and characteristics of the person,” and (4) “the nature and seriousness of the danger
                                  27   to any person or the community that would be posed by the person’s release.”
                                  28          The Court finds that Posey would be a danger to the community if released. Posey took
                                          Case 3:18-cr-00408-CRB Document 42 Filed 06/01/20 Page 2 of 2




                                   1   advantage of her position as the finance manager for Sally Swanson Architects, Inc. to steal

                                   2   $253,006 from the company. PSR (dkt. 25) ¶¶ 6–22. Sally Swanson Architects, Inc. is an

                                   3   architecture firm which specializes in making schools and other structures more accessible for

                                   4   disabled individuals. Id. ¶ 6. Posey’s criminal history reveals a pattern of exploiting positions of

                                   5   trust to steal from vulnerable victims, including a 1995 conviction for embezzling over $300,000

                                   6   from a church. Id. ¶¶ 21, 41–42. This Court specifically found there was no hope of rehabilitation

                                   7   when it sentenced Posey to a thirty-six month prison term. See Weingarten Decl. Ex. 1 (dkt. 41-2)

                                   8   13:4–6. Although these facts do not show that Posey would pose a physical danger to the

                                   9   community if released, they do demonstrate that she poses a grave economic or pecuniary danger.

                                  10   The Ninth Circuit has recognized in an analogous context that economic danger may be a reason

                                  11   to deny pretrial release. United States v. Reynolds, 956 F.2d 192, 192 (9th Cir. 1992). The nature

                                  12   and circumstance of Posey’s crime, the evidence against her, her history and characteristics, and
Northern District of California
 United States District Court




                                  13   the nature and seriousness of the danger she would pose to the community if she were released

                                  14   demonstrate that she is a danger under § 3142(g).

                                  15          For the foregoing reasons, the motion for compassionate release is denied.

                                  16          IT IS SO ORDERED.
                                  17          Dated: June 1, 2020
                                                                                             CHARLES R. BREYER
                                  18                                                         United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
